IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :          No. 2407 Disciplinary Docket No. 3
                                :
                Petitioner      :          No. 58 DB 2016
                                :
           v.                   :          Attorney Registration No. 36718
                                :
JOHN JOSEPH GARAGOZZO,          :          (Philadelphia)
                                :
                  Respondent    :


                                      ORDER


PER CURIAM


      AND NOW, this 6th day of October, 2017, upon consideration of the Report and

Recommendations of the Disciplinary Board, John Joseph Garagozzo is suspended

from the Bar of this Commonwealth for a period of two years, and he shall comply with

all the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary

Board pursuant to Pa.R.D.E. 208(g).